IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: December 20, 2018.

                                                      __________________________________
                                                             H. CHRISTOPHER MOTT
                                                      UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                      UNITED STATES BANKRUPTCY COURT
                  WESTERN DISTRICT OF TEXAS AUSTIN DIVISION

DEBORAH B. LANGEHENNIG                            Case No. 18-11137-HCM
6201 GUADALUPE STREET                             Chapter 13
AUSTIN, TX 78752

                                                     ORDER CONFIRMING THE PLAN

IN RE:                                            DEBTOR'S ATTORNEY:
HOLLY HARRINGTON                                  LAW OFFICES OF SUSAN G. TAYLOR
11308 BRIXEY LN                                   1502 WEST AVENUE
AUSTIN, TX 78754                                  AUSTIN, TX 78701
                                                  (512) 879-9171



                             ORDER CONFIRMING THE PLAN

Having been considered by the Court, the Plan, or if applicable, the Amended Plan, filed by the
Debtor on November 7, 2018 complies with all the provisions of Chapter 13 (11 U.S.C. 1301, et.
seq.) and with all other applicable provisions of Title 11 of the United States Code; the Court
concludes that the Plan should be confirmed, therefore,

IT IS ORDERED THAT:

1. The Plan is confirmed. The Debtor shall make payments for 60 months and the Plan base is
$169,226.00. However, if the Plan calls for payment of 100% of the allowed unsecured claims, it
shall continue for the lesser of the number of months called for in the Plan or the period of time
necessary to pay the total amount of allowed claims provided for in the Plan.

2. The Debtor shall commence making payments not later than 30 days after filing of the Plan or
the Order of Relief, whichever is earlier, and continuing each month thereafter until further order,
the Debtor shall pay to the Trustee, Deborah B Langehennig, Chapter 13 Trustee, PO BOX 298,
Memphis, TN 38101-0298 the sum of $2,820.00 monthly (or the variable payments, if
applicable, noted below) or until $169,226.00 is paid into the Plan.

Starting:   September 30, 2018                  $2,688.00 Number of Months:    2
Starting:   November 30, 2018                   $2,810.00 Number of Months:    1
Starting:   December 30, 2018                   $2,820.00 Number of Months:   UNTIL END OF PLAN
However, should the Debtor become more than sixty (60) days delinquent in making such Plan
payments to the Trustee, this case may be dismissed without further notice upon the submission
of an Order for Summary Dismissal by the Trustee. Further, this Order is without prejudice to the
right of any party to request an employer pay order at a subsequent date.

3. All of the disposable income of the Debtor shall be submitted to the payment of creditors of
this estate from the beginning date of the first payment until the Plan may be terminated, and they
will provide such information as may be requested by the Trustee to exhibit the disposable
income.

4. The Debtor has represented by requesting confirmation that, as of the date of the confirmation
hearing, they are current on all post-petition direct payments. Confirmation will preclude any
right the Debtor may otherwise have to later seek modification of the Plan to deal with any
pre-confirmation defaults on direct payments.

5. In addition, all secured creditors shall retain their liens to the extent they are not avoided or
modified by specific Court Order.

6. Notwithstanding 11 U.S.C. Section 347 Unclaimed Property, a claim previously allowed may
be disallowed pursuant to 11 U.S.C. Sec. 502 for failure to maintain a current address with the
United States Bankruptcy Clerk or negotiate Chapter 13 Trustee checks within the time limit
specified on the check. Funds previously allocated by the Plan for such claims will be paid to
other allowed claims pursuant to the Debtor's Plan.

7. If the Debtor receives an IRS tax refund after the petition date and before the final payment is
made under the Plan, or the case is converted or dismissed, the Debtor may retain up to $2,000 of
the refund each year for personal use. The Debtor shall turnover any amounts in excess of $2,000
to the Trustee as additional disposable income, unless otherwise ordered by the Court. The base
amount of the Plan shall be increased by the amount turned over to the Trustee, and the Plan will
be deemed modified accordingly.
8. The Debtor's attorney is allowed a total attorney fee of $3,900.00 with $2,700.00 to be paid
through the plan with an initial payment of $1,000.00 and subsequent monthly payments of
$350.00.



Special Language:

The Debtor’s attorney fees in this case are increased by $300 from $3,600 to $3,900 due to the
Plan being granted confirmation at first setting and the Plan base is increased by $300 from
$168,926 to $169,226. The Plan as currently proposed pays a 100% dividend to unsecured
claims. The Debtor shall not seek modification of this Plan unless said modification also pays a
100% dividend to unsecured claims. Additionally, should this Plan ever fail to pay a 100%
dividend to unsecured claims, the Debtor will modify the Plan to continue paying a 100%
dividend. If the plan fails to pay all allowed claims in full, the Debtor will not receive a
discharge in this case.


Confirmation Recommended By:

/s/ Deborah B. Langehennig
Deborah B. Langehennig
6201 Guadalupe Street,
Austin, Tx 78752

                                               ###
